COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00513-CR
                            NO. 02-14-00514-CR


KARL DEAN JACKSON                                             APPELLANT

                                     V.

THE STATE OF TEXAS                                                 STATE


                                  ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NOS. 1319320D, 1328761D

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     In August 2013, Appellant Karl Dean Jackson pleaded guilty to two

second-degree felony offenses—indecency with a child and burglary of a

habitation—in exchange for seven years’ deferred-adjudication community

supervision for each offense.     See Tex. Penal Code Ann. §§ 21.11(d),

30.02(c)(2) (West 2011).   In December 2014, after Jackson pleaded true to

     1
      See Tex. R. App. P. 47.4.
several of the allegations in the State’s petition to proceed to adjudication, the

trial court found those allegations, as well as other allegations, true. The trial

court then revoked Jackson’s community supervision, convicted him of both

offenses, and sentenced him to fifteen years’ confinement in each case, to be

served concurrently. See id. § 12.33 (West 2011) (stating that the punishment

range for a second-degree felony is not more than 20 years or less than 2 years

and up to a $10,000 fine).

      In a single issue, Jackson complains that his sentences constituted

excessive and disproportionate punishment. However, Jackson concedes in his

brief that he did not raise this complaint in the trial court or in a subsequent

motion for new trial, and he acknowledges that this court, in Laboriel-Guity v.

State, 336 S.W.3d 754, 756 (Tex. App.—Fort Worth 2011, pet. ref’d), and Kim v.

State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d), “has

consistently held that proportionality complaints are forfeited when there is no

complaint during the trial or in a subsequent motion for new trial.” Declining

Jackson’s invitation to reconsider Laboriel-Guity and Kim, we overrule his sole

issue as unpreserved and affirm the trial court’s judgments.

                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



                                        2
DELIVERED: June 25, 2015




                           3